DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/15/2021 and 7/27/2021 to claim 1 have been entered. Claims 2 and 9-11 have been canceled. Claims 12-13 have been added. Claims 1, 3-8 and 12-13 remain pending. Claims 5-8 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Newly submitted claims 12 and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 12 is drawn to a method of mixing mitochondria and C3 complement.
Claim 13 is drawn to a method of cell repairing comprising treating cells with mitochondria. 
The originally elected claims were drawn to a composition comprising mitochondria and C3 complement. 
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature. The special technical feature linking the claimed inventions is a combination of mitochondria and C3 complement. However, Brinkmann et al (2013, The Journal of Biological Chemistry, 288(12): 8016–8027) discloses a composition comprising: exogenous mitochondria separated from cell; an active component C3 complement; and at least one pharmaceutically or cosmetically acceptable carrier (i.e. TBS) (Experimental Procedures). Therefore the special .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 13 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1 and 3-4 are being considered on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad limitation “plasma”, and the claim also recites “serum” which is the narrower statement of the limitation. Specifically, plasma is the portion of blood that retains clotting factors while serum is the plasma portion of the blood without clotting factors; therefore serum is a narrower form of plasma. It is unclear if the claim is excluding (1) only the combination of plasma and serum, and not either of them individually, or (2) since the narrow limitation of “serum” is followed by the broader limitation of “plasma”, if the claim is attempting to exclude both of these components individually. If the applicant is attempting to exclude each of these components individually, the applicant should amend the claim to state that there is no “serum or plasma” in the composition. 
Because claims 3-4 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Response to Arguments
Applicant's arguments filed 7/15/2021 and 7/27/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Claim Interpretation
Claim 1 is drawn to a composition comprising three components: (1) exogenous mitochondria, (2) C3 complement in contact with said exogenous mitochondria, and (3) a pharmaceutically or cosmetically acceptable carrier. While the claim recites “wherein the C3 complement treats the exogenous mitochondria in the concentration of 1 μg/mL to 20 μg/mL” this does not limit the composition to comprising 1 μg/mL to 20 μg/mL C3 complement as this is a functional limitation stating the effect of the C3 complement in its ability to “treat” the mitochondria.
It is noted that in claim 1, recites the phrases “comprising,” which is open-claim language and does not exclude additional, unrecited elements, besides those specifically excluded, from being in the composition.
Claim 1 recites the limitation “wherein there is no serum and plasma in the composition”. As an initial matter, as stated above this limitation is indefinite. For the purposes of applying art, this limitation is interpreted as meaning that both serum and plasma cannot be in the composition together. However, since serum is a narrower limitation of plasma, a reference that 
Claim 1 recites the intended use of the claimed composition. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for repairing a cell with damaged mitochondria” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-4 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a natural product of an exogenous mitochondria in contact with C3 complement and any pharmaceutically or cosmetically acceptable carrier. This judicial exception is not integrated into a practical application because the mitochondria appears to be identical to a naturally occurring mitochondria in contact with naturally occurring C3 complement. Indeed, Brinkmann et al (2013, The Journal of Biological Chemistry, 288(12): 8016–8027) teaches that C3 complement contacts mitochondria that have been released from cells (exogenous mitochondria) in vivo (see in vivo read on the broad limitation of pharmaceutically or cosmetically acceptable carrier, the claims are drawn to a naturally occurring composition.
The claims not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not limit to any additional elements in the claimed composition nor do the product by process limitations in claims 3 and 4 appear to structurally change the naturally occurring mitochondria and C3 complement in a significant way. Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences
Response to Arguments
Applicant's arguments filed 7/15/2021 and 7/27/2021 have been fully considered but they are not persuasive. 
Applicant highlights that the claims recite that the C3 complement is in contact with exogenous mitochondria. Applicant also discusses their motivation for the product-by-process limitation of dependent claim 4 wherein the product is obtained by centrifugal methods. Applicant goes on to discuss in detail that C3 complement are is found endogenously in the blood stream and not in cells where mitochondria are found. Applicant concludes that since mitochondria are in cells, and since C3 complement is extracellular, that the combination of these two naturally occurring products is not found together in nature. However, as stated above, the rejection now addresses that mitochondria can be released from damaged cells and that these exogenous mitochondria contact extracellular C3 complement (see the above reference to Brinkmann). Therefore this argument is not persuasive.

Applicant has not presented any evidence that the claimed product of mitochondria with C3 complement has some higher ordered structure that is markedly different from naturally occurring mitochondria in contact with C3 complement, and therefore this rejection stands. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brinkmann et al (2013, The Journal Of Biological Chemistry, 288(12): 8016–8027).
Brinkmann discloses a composition comprising: exogenous mitochondria separated from cell; an active component C3 complement; and at least one pharmaceutically or cosmetically acceptable carrier (i.e. TBS) (Experimental Procedures). Brinkmann discloses wherein the exogenous mitochondria are obtained from cells by a centrifugal purification method (Experimental Procedures). Brinkmann does not teach that both serum and plasma are present in the composition.
As stated above in the claim interpretation, the claim does not limit to the concentration of C3 complement in the claimed composition, but rather the functional property of the C3 complement in its ability to treat the mitochondria.
As stated in the claim interpretation section, the intended use of the claimed composition is only limiting in as so much as it limits the structure of the claimed composition. Since Brinkmann discloses an identical product of exogenous mitochondria produced using the same process as the product-by-process limitations, Brinkmann’s exogenous mitochondria is identical to the claimed exogenous mitochondria. 
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).
See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, while the prior art teaches a composition identical to the claimed composition, Brinkmann is silent as to if the C3 complement has the function property of treating the exogenous mitochondria in the concentration of 1 μg/mL to 20 μg/mL. However, since Brinkmann teaches a composition that is identical to the claimed composition, it appears that Brinkmann’s composition would have this functional property that the C3 complement is able to treat the mitochondria in a concentration of 1 μg/mL to 20 μg/mL. Therefore it appears that Brinkmann’s composition is either identical to, or an obvious variant of the instantly claimed composition.
Response to Arguments
Applicant's arguments filed 7/15/2021 and 7/27/2021 have been fully considered but they are not persuasive. 
Applicant highlights the amendments to claim 1 and that Brinkmann is silent as to the concentration of C3 complement in the composition. However, as stated above in the claim interpretation section, the claim does not limit to the concentration of C3 complement within the claimed composition. As discussed above, while the claim recites “wherein the C3 complement .
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653